Sharpstein, J.
— This is an appeal from an order made after final judgment in an action of divorce; The judgment was in.-favor.of.the plaintiff, and the defendant appealed from it and the order denying her. motion for a new trial to this court; After taking such, appeal she applied to the court below for- an order that the plaintiff pay to her, defendant,, a reasonable-, sum for costs and counsel fees with which to-, prosecute ■ her said appeal. The motion was heard on the affidavits of the respective parties, and an order made that the plaintiff pay the attorney of the defendant $175 as costs, of her said appeal. From that order this appeal is taken.
In Ex parte Winters, 70 Cal. 291, it was held that the Superior Court had the power to make such an order and to enforce compliance with it.
Appellant on this appeal insists that the facts before the court were insufficient to justify the order. As we *331view it, there is sufficient in the record to sustain the action of the court.
Order affirmed.
Thornton, J., McKinstry, J., and Morrison, C. J., concurred.